Citation Nr: 1222831	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  08-32 348	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney 


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from RO decisions of May 2009 and June 2010.  The Veteran provided sworn testimony in support of her appeal as to PTSD during a January 2011 hearing before the undersigned Veterans Law Judge.

The issue involving PTSD was previously before the Board in May 2011, when the Board denied the benefit sought.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 Order, the Court approved a joint motion for remand filed by both parties to the case, setting aside that portion of the Board's May 2011 decision which denied service connection for PTSD and remanding that issue for further evidentiary development.  The remainder of the May 2011 Board decision remains undisturbed.  

The issue involving hypertension was perfected for appeal in the interim.  The two appeals have been MERGED for purposes of judicial economy and efficiency.  

Additionally, during the pendency of the appeal, the Veteran has been awarded a total disability rating for compensation based upon individual unemployability due to service-connected disabilities.  As such, she is currently in receipt of a 100 percent disability rating.  

Both issues are REMANDED to the RO.  VA will notify the Veteran when further action on her part is required.


REMAND

PTSD

In the joint motion for remand, the parties agreed that the Board had failed in the duty to assist the Veteran in fully developing her claim.  In particular, the parties agreed that further analysis on the part of the Board is warranted as to whether a VA examination was required for the purposes of determining whether the Veteran has PTSD.  Upon review, the Board finds that a VA examination is necessary in this case.  

Therefore, upon remand a VA psychiatric examination should be provided to identify whether the Veteran she has a diagnosis of PTSD in accordance with the guidelines set forth in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, The American Psychiatric Association (1994), (DSM-IV).  

Because it appears that the Veteran continues to receive medical care from the VA, her VA treatment records should be updated for the file.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Hypertension

The Veteran's service treatment records are negative for elevated blood pressure readings and for hypertension.  Upon the report of her December 1984 discharge medical examination, her heart and vascular system were deemed to have been normal upon clinical examination.  Her blood pressure was measured as 98/70.  Post-service treatment records show normal blood pressure readings as well.  A July 1985 measurement reflects blood pressure of 130/70, while a May 1988 measurement was 116/72.  The initial diagnosis of hypertension occurred in 2004.   

The Veteran contends that her hypertension was caused by the severe pain she experiences from her service-connected low back disability.  She asserts that the pain she experiences is continuous and so severe that over time it caused her blood pressure to elevate and then turned into full-blown hypertension.  She therefore contends that service connection on a secondary basis is warranted.  Inherent to this contention is the implicit claim that her pain may have aggravated or accelerated the development of hypertension.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Because the question of whether the Veteran's pain caused her hypertension is an inherently medical one, medical opinion is required.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The current medical opinion of record is currently inadequate for the purpose of rendering an informed decision as to the question of whether the Veteran's hypertension may have been aggravated by pain from her service-connected low back disability.  See May 2010 VA hypertension examination.  Thus, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran asserts that "other doctors" have told her that pain can cause hypertension.  She has not identified such medical providers with enough specificity to allow the VA to request further information from them, however.  No such medical opinion is reflected in the evidence currently before the Board.  Therefore, she is hereby notified that if there are outstanding medical records, she should contact the RO to provide sufficient identifying information to allow the VA to assist her in fully-developing her claim.  38 C.F.R. § 3.159(c)(3).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran by the Memphis VA Medical Center and all related clinics subsequent to April 2012, for inclusion in the Veteran's claims file.

2.  The Veteran should be afforded a VA psychiatric examination to identify whether the Veteran has PTSD in accordance with the guidelines set forth in the DSM-IV.  The claims folder must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The examiner is requested to review the relevant medical records from VA and from the Social Security Administration, and together with a clinical interview with the Veteran and any tests and studies, determine whether a diagnosis of PTSD is supported.  The examiner is advised that the Veteran's stressor event, of having undergone a hysterectomy during her first month of service, is confirmed in the record.  However, the medical determination of whether the claimed stressor is adequate to support a diagnosis of PTSD is required as part of this analysis.  Therefore, the examiner is requested to render a specific opinion as to whether the claimed stressor is adequate to support a diagnosis of PTSD in this particular Veteran.  The complete rationale for all opinions expressed should be fully explained.

3.  The Veteran should be afforded a VA examination by a physician with appropriate expertise to identify the etiology of the Veteran's hypertension.  The claims folder must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The examiner is requested to express an opinion as to the etiology(ies) of the Veteran's hypertension, to include whether it is at least as likely as not that her hypertension (a) is proximately due to or the result of a service-connected disability including pain from a service-connected low back disability, or (b) is aggravated (permanently worsened) by a service-connected disability to include pain from her service-connected low back disability.  In responding to this question, the examiner should note that temporary or intermittent flare-ups of an injury or disease are not sufficient to be considered "aggravation" unless the underlying condition, in contrast with symptoms, has worsened.  The complete rationale for the opinion(s) expressed should be fully explained.  

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If the benefits sought on appeal remain denied, the Veteran and her attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


